Citation Nr: 1311982	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for headaches and dizziness.  

2.  Entitlement to a compensable evaluation for status post skull fracture.  


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from May 1973 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) in Louisville, Kentucky Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his June 2009 Substantive Appeal, the Veteran requested the opportunity to testify at a Travel Board hearing.  In August 2009, the Veteran again stated his desire to testify at a Travel Board hearing.  As such, the Board has no discretion and must remand this matter to schedule the Veteran for a travel board hearing.  

Accordingly, the case is REMANDED for the following action:

	Schedule the Veteran for a hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2012) before a travelling Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

